DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed September 24, 2021 has been received and entered into the case.  Claim 94 is canceled; claims 67 – 93 and 95 – 100 are pending; claims 80 – 92 are withdrawn; claims 67 – 79, 93 and 95 – 100 have been considered on the merits.  All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
Previous rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn due to applicant’s amendment.
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn due to applicant’s amendment.
 Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due applicant’s amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 67 – 68, 75 – 78 and 95 – 100 are rejected under 35 U.S.C. 102a1 as being anticipated by Ny et al. (WO 2008/026999 A2, cited on IDS 06.14.2019, FPD BB) as evidenced by Acute Kidney Injury (National Kidney Foundation and/or Healthwise).
Regarding claims 67 – 68, Ny teaches methods of administering plasminogen or its derivatives (abstract) in subjects having infection or necrotic renal tissues (treating subjects suspected of having renal tissue injury or suffers therefrom, caused by an infection).
Regarding claims 75 – 77, while Ny does not teach each of the claimed functions of the plasminogen, the method steps are the same.  Therefore, the plasminogen of the prior art must also have the functions as claimed.  Further, please note that the claims are directed to prevention and do not require a subject to have any particular condition.

Regarding claims 95 and 97 Ny teaches the plasminogen may be Lys-plasminogen, Glu-plasminogen, mini-plasminogen and their variants as well as human recombinant (synthetic plasminogen) (p.12).
Regarding claim 96, the plasminogen is administered with other drugs (p.12) such as antibiotics (anti-infectives) (p.17).
Regarding claims 98 – 100, the plasminogen is administered at 0.005 – 100mg, 0.05 – 50mg daily, repeated at least once (0.13).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 67 – 68, 75 – 78, 93 and 95 – 100 are rejected under 35 U.S.C. 103 as being unpatentable over Ny et al. (WO 2008/026999 A2, cited on IDS 06.14.2019, FPD BB) as evidenced by Acute Kidney Injury (National Kidney Foundation and/or Healthwise).
Regarding claims 67 – 68, Ny teaches methods of administering plasminogen or its derivatives (abstract) in subjects having infection or necrotic renal tissues (treating subjects suspected of having renal tissue injury or suffers therefrom, caused by an infection).
Regarding claims 75 – 77, while Ny does not teach each of the claimed functions of the plasminogen, the method steps are the same.  Therefore, the plasminogen of the prior art must also have the functions as claimed.  Further, please note that the claims are directed to prevention and do not require a subject to have any particular condition.
Regarding claim 78, while Ny does not expressly teach the claimed causes or types of renal tissue injury as claimed, the claims are drawn to treating a subject suspected of having acute renal tissue injury, acute renal failures, acute renal insufficiency or acute tubular necrosis, which is commonly caused by infection (see “Acute Kidney Injury” by National Kidney foundation and/or Healthwise, which discloses infection as a major cause for acute kidney injury).  Thus the treating population is the same as that disclosed by Ny and would also treat renal tissue injury in a subject suspected of having renal tissue injury as claimed.
Regarding claims 95 and 97 Ny teaches the plasminogen may be Lys-plasminogen, Glu-plasminogen, mini-plasminogen and their variants as well as human recombinant (synthetic plasminogen) (p.12).  Regarding claim 96, the plasminogen is administered with other drugs (p.12) such as antibiotics (anti-infectives) (p.17).  Regarding claims 98 – 100, the plasminogen is administered at 0.005 – 100mg, 0.05 – 50mg daily, repeated at least once (0.13).

Thus, the claims are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67 – 79, 93 and 95 – 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims:
1 – 5, 7 – 8, 16, 23 – 25, 27 of copending application 16/062 049 (now issued);
67, 71 – 78, 80 – 81, 85, 87 of copending application 16/469 960; and
48 – 64, 67 – 69, 71 – 74, 76 - 80 of copending application 16/470 186.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that Ny does not provide data demonstrating the use of plasminogen for renal tissue injury; that some studies suggest plasminogen may enhance infection by some bacteria and worsen diabetes; and that the claims no longer recite “preventing” rendering the treating populations different than that of the prior art.  Applicant further argues that the prior art does not teach the sequence of claim 93 and that the copending application have been amended to outside the scope of the instant claims.
However, these arguments fail to persuade.
Regarding Ny, it is first noted that the prior art is not necessarily required to provide data points to support all of the embodiments taught therein.  It is additionally noted that the claimed 
Regarding applicant’s argument that some prior art suggests some infection by some bacteria might be enhanced by administering plasminogen or worsen diabetes, it is first noted that the claims are not drawn to treating bacterial infection or treating diabetes, but rather treating a subject that is suspected of having, or suffers from, renal tissue injury.  Ny teaches administering the same plasminogen to subjects having infection and/or necrotic renal tissue, which is a treating population suspected of having renal tissue injury AND that suffers from renal tissue injury as claimed by applicant.  Applicant is reminded that the applied prior art anticipates the claimed steps.  "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." “The question of whether a reference is analogous art is not relevant to whether that reference anticipates. A reference may be directed to an entirely different problem than the one addressed by the inventor, or may be from an entirely different field of endeavor than that of the claimed invention, yet the reference is still anticipatory if it explicitly or inherently discloses every limitation recited in the claims.” Moreover, a “reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis.”  (MPEP 2131.05)  In addition, 
Regarding the arguments that the claims no longer recite “preventing” rendering the treating populations different than that of the prior art and copending applications, it is noted that the claims do not require a subject to have renal tissue injury, but only that the subject is suspected of having renal tissue injury.  Thus, the argument is not commensurate in scope with the claimed invention.  Further, it is iterated that Ny teaches administering the same plasminogen to subjects having infection and/or necrotic renal tissue, which is a treating population suspected of having renal tissue injury AND that suffers from renal tissue injury as claimed by applicant.  
Regarding the argument that the prior art does not teach the sequence of claim 93, Ny teaches the protein is modified and that variants are also administered (p.12) for treating the same conditions as claimed.  As such, it would follow that the protein would share some degree of the sequence with a plasminogen protein.  Furthermore, the protein being administered is appears sufficiently similar to that claimed by applicant such that what differences may exist do not appear patentably distinct.  Absent clear evidence that the protein of the cited prior art does not possess a critical characteristic that is possessed by the claimed plasminogen, the claims remain rendered obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699